The opinion of the Court was delivered by
Wasdiaw, Ch.
We find nothing substantial in this appeal. It assumes that the Chancellor is obliged to use the aid of the Master or Commissioner. I have elsewhere, I believe in an unreported Lancaster case, more fully expressed my opinions on this point: The Chancellor is the Court, and he may, if he chooses, dispense altogether with the aid of the Master. The burden’of defendant's complaint is that he was not allowed fifteen days to consider of the propriety of amending his answer, when in fact he was allowed by the Chancellor thirty days for such amendment; and if the appeal has operated as a supersedeas, as we are informed at the bar it has, (although we do not mean to intimate that this was the necessary result of appeal,) actually the defendant has obtained four months for filing his account current
The third ground of appeal does injustice to the Chancellor. It is conceded here that the answer was not read on circuit; and of course the Chancellor did not determine as to the sufficiency of the excuse for not filing the account current. We are of opinion, however, that sufficient indulgence has been granted to the defendant.
It is ordered and decreed that the appeal be dismissed.
Johnston and Dunkin, CC., concurred.

Appeal dismissed.